FIrst Amendment to EMPLOYMENT AGREEMENT 

 

This First Amendment to Employment Agreement (this “Amendment”) is entered into
on September 25, 2012 and made to be effective as of September 1, 2012 (the
“Effective Date”) by and between DGSE Companies, Inc., a Nevada corporation (the
“Company”), and James D. Clem, an executive employee of the Company
(“Executive,” and, together with DGSE, the “Parties”).

 

Whereas, the Company and Executive are parties to that certain Employment
Agreement, dated to be effective January 1, 2012 (the “Employment Agreement”);
and

 

Whereas, as a result of additional responsibilities assumed by Executive, the
Company wishes to increase in Executive’s base compensation; and

 

Whereas, Executive has agreed to waive certain bonuses that are provided in the
Employment Agreement in return for an increase in his base compensation;

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
agreements contained herein, the Parties agree as follows:

 

Amendment to Employment Agreement 

 

Capitalized Terms. Capitalized terms used herein but not expressly defined in
this Amendment shall bear the same meaning given such term in the Employment
Agreement.

 

1.1. Increase in Base Salary. The text of Section 4.1 of the Employment
Agreement is hereby removed in its entirety and replaced with the following:

 

“As compensation for the performance of services to the Company, the Company
shall pay Executive an annual salary of at least Three Hundred Twenty Five
Thousand Dollars ($325,000.00) (said amount, together with any periodic
increases, referred to as “Salary”). The Salary shall be payable in equal
bi-weekly installments, subject only to such payroll and withholding deductions
as may be required by law and other deductions applied generally to employees of
the Company for employee benefits. The Compensation Committee of the Board shall
review Executive’s overall annual compensation at least annually, and
Executive’s Salary may be increased by the Compensation Committee of the Board
from time to time by an amount that, in the opinion of the Compensation
Committee of the Board, is justified by Executive’s performance.”

 

1.2. Retention Bonus. Section 4.2 of the Employment Agreement is hereby removed
in its entirety, and Executive hereby expressly waives any claims for bonus
payments to which Executive would be entitled pursuant to Section 4.2 of the
Employment Agreement.

 

1.3. Annual Bonus. The text of Section 4.3 of the Employment Agreement is hereby
removed in its entirety and replaced with the following:

 

“Executive may receive performance-related bonus compensation from the Company
upon the conclusion of the fiscal year ended December 31, 2013, and each
subsequent fiscal year, as determined at the absolute discretion of the
Compensation Committee of the Board (each such bonus, an “Annual Bonus”).”

 

 

 



Executive hereby expressly waives any claims for bonus payments to which
Executive would be entitled pursuant to Section 4.3 of the Employment Agreement.

 

1.4. Severability of Provisions. A determination that any provision of this
Amendment is unenforceable or invalid shall not affect the enforceability or
validity of any other provision hereof, and any determination that the
application of any provision of this Amendment to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to any other persons or circumstances.

 

1.5. Counterparts. This Amendment may be executed in any number of counterparts
with the same effect as if all Parties hereto had signed the same document. All
such counterparts shall be construed together and shall constitute one
instrument, but in making proof hereof it shall only be necessary to produce one
such counterpart.

 

1.6. Governing Law. WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW, THIS
AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.

 

1.7. Amendment. The terms and conditions hereof may not be modified, altered or
otherwise amended except by an instrument in writing executed by Executive and
the Company.

 

1.8. Successors and Assigns. The terms and conditions of this Amendment shall be
binding upon and shall inure to the benefit of the Parties hereto, their
successors and permitted assigns.



 

 

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first written above.





        DGSE Companies, Inc.                     By: /s/ William H. Oyster    
Name: William H. Oyster     Title: Chief Executive Officer                      
    /s/ James D. Clem   James D. Clem





 



